Respondent was admitted to the Bar by this court on October 1, 1959. On July 25, 1978 respondent was convicted in the United States District Court for the Western District of New York of six counts, each a misdemeanor, of willful failure to file income tax returns in violation of section 7203 of the Internal Revenue Code (US Code, tit 26, § 7203). He was fined $1,000 on each of the six counts with the fines remitted on three of the *970counts. A conviction for failure to file income tax returns constitutes professional misconduct (Matter of Grey, 64 AD2d 997; Matter of Hess, 41 AD2d 1015; Matter of Steidle, 30 AD2d 79). In our opinion respondent should be suspended for a period of three months for such misconduct. Respondent suspended for a period of three months, the date of suspension to be fixed in the order to be entered hereon. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.